OEXHIBIT D

UNITED STATES DISTRICT COURT

Marilyn Ann Hueper, woman
Paul James Hueper, man
Gregory Alexander Nance, man
E. Pierce Rathbone, man
agerieved

Verified Claim # /ORO 2YSO C000 351% sYlAr

 

Vv.

FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s), [wo]man(s)
FBI DC Office

U.S. Capitol Police USCP

State of Alaska Anchorage Police Detective, man

wrongdoers

Notice: Declaration and Verified Claim of Arrest and False Imprisonment

I, E. Pierce Rathbone, man, living soul, Arizonan, am seventeen (17) years old and
will be eighteen years old on 17 September 2021, being of sound mind and competent to
testify, declare:

firstly, on 28 April 2021 I was awakened around 9:00-9:30 a.m. when I was hearing
shouting and loud banging sounds;

secondly, My brother Greg came in to my room and told me that the fbi had broken
down the door and agents were pointing guns at Paul (Hueper) and Marilyn (Hueper);

thirdly, Greg and I then waited in the hallway for the agents to tell us what they
wanted us to do;

fourthly, we could hear Paul being asked if anyone else was in the building aside
from guests in the hotel rooms, Paul informed them that there were two house guests,

they then asked our names and Marilyn told them;
1 of 4

Case 3:21-mj-00237-MMS Document 10-6 Filed 07/26/21 Page 1 of 4
OeExniBir D™

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

fifthly, the foi agents then ordered us to come out with our hands up and to walk up
to them backwards;

sixthly, the agent who we later learned was named Wendy Terry had her pistol
trained at the back of my head;

seventhly, they then handcuffed My hands behind My back and threw me into a chair
and held my brother against the corner;

eighthly, they refused to give us their names and refused to show the warrant:

ninethly, they unlawfully searched through our belongings before presenting the
warrant and took Marilyn into another room; we later were told by Marilyn that the
woman, agent Wendy Terry harassed her for a while;

tenthly, the agents in the room we were in seemed to just be following orders and
seemed very sorry about the situation;

eleventhly, after they had a friendly chat about old movies with us they found out
that I am seventeen years old, which is when they began to look concerned,
they then waited another hour to release My brother and I and allowed us to get ready to
leave the building;

twelfthly, however one of the male agents who’s name we did not receive did not.
allow us to use the toilet without him watching which was very uncomfortable for me,
they then let us leave and we did not return for a few hours;

thirteenthly, we later learned that they had stolen multiple personal items from Paul

2 of 4

Case 3:21-mj-00237-MMS Document 10-6 Filed 07/26/21 Page 2 of 4
EXMmBIT DD

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

and Marilyn including an old copy of the Declaration of Independence which they
had lying around;

fourteenthly, a few days later FBI agents were caught eavesdropping on Paul and his
daughter at a coffee shop, which seems like harassment to me;

fifteenthly, the actions of the FBI during this event seems highly illegal and the
idiots who allowed this to happen deserve to lose their jobs for this blatant intrusion of
our rights;

I swear under penalty of perjury of the laws of the United States of America that the
foregoing is true to the best of My knowledge and understanding but reserve My right to
amend My testimony should additional knowledge so dictate;

I autograph this declaration to affirm the foregoing on this day of the une
month in the year of our Lord twenty twenty-one and of the Independence of the United
States the two hundred forty-fifth.

By: than [soe Apter (IS)

ll yights reserved at all times
tograph of E. Pierce Rathbone

witness 1 Wal AN : 1 A

All rights reserved at all es
autograph of Marilyn Ann Hueper

witness 2

 

3 of 4

Case 3:21-mj-00237-MMS Document 10-6 Filed 07/26/21 Page 3 of 4
ExHimit PD

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

witness 3. AL Mi

All rights ¢Served at all times
autogréph’of Gregory Alexander Nance

‘i’ certify that on the day of the June
month in the year of our Lord twenty-twentyone

‘1’ did serve all parties to this claim and the court

(ay)

4 of 4

Case 3:21-mj-00237-MMS Document 10-6 Filed 07/26/21 Page 4 of 4
